Title: Virginia Delegates to Benjamin Harrison, 13 May 1783—Missing Letter
From: Virginia Delegates
To: Harrison, Benjamin


Editorial Note
13 May 1783. In a letter of 20 May to Edmund Randolph (q.v.), JM mentioned a “letter from the Delegation by the last post to the Govr.,” asking him to inform the General Assembly of the expected negotiations “for a Treaty of Commerce” with Great Britain and of the delegates’ wish to know “the final sense of the State” on that subject. Governor Harrison referred the letter to the House of Delegates on 22 May (JHDV(1828 ed.). Journal of the House of
          Delegates of Virginia, Anno Domini, 1776 (Richmond, 1828)., May 1783, pp. 16, 17). See also Instruction to Delegates, 23–24 May 1783.
 
